Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of the Claims
The following office action in response to the application filed on 5/17/2019.
Claims 1-20 are pending and addressed below.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
Claims 1-20 are directed to a system, which is a process, machine, manufacturer or composition of matter and thus a statutory category of invention (Step 1: YES).
Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention recites an abstract idea without significantly more.  The claim recites the limitations of “storing an account, the account including holding data; storing a rule indicative of a permission to modify the account; receive a transaction; retrieving a rule associated with the account from said ledger based on the transaction; generating a verification of said transaction based on the transaction and the rule; and transmitting said verification”.  These recited limitations, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of commercial or legal interactions (including marketing or sales activities or behaviors, business relations, retrieving a rule associated with the account from said ledger based on the transaction, generating a verification of said transaction based on the transaction and the rule) but for the 
This judicial exception is not integrated into a practical application because the claim includes the additional elements of a computer and a database that perform all the steps of the claim.  The computer and the database are recited at a high-level of generality to perform the functions of “storing the account; storing the rule; retrieving the rule associated with the account from said ledger based on the transaction; generating a verification of the transaction based on the transaction and retrieved rule; and transmitting the verification”, such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, the additional element do not integrate the abstract idea into a particular application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application the claim perform the functions of “storing the account; storing the rule; retrieving the rule associated with the account from said ledger based on the transaction; generating a verification of the transaction based on the transaction and retrieved rule; and transmitting the verification”, above amounts to no more than mere instructions to apply the exception using the generic computer components (MPEP 2106.05(f)).  Mere instructions to apply an exception using the generic computer components cannot provide an inventive concept. The claim is not patent eligible.
When viewed either individually, or view the claim as a whole, the additional limitations of the claim do not amount to significantly more than the judicial exception because the claim do not include improvements to another technology or technical field, improvements to the function MPEP 2106.05(f) and see discussion above). The claim is not patent eligible.
As for dependent claims 2-20 these claims recite limitations that further define the abstract idea noted in claim 1.  These claims further recite the limitations that do not amount to "significantly more" than the abstract idea because the claims do not include improvements to the functioning of a computer or to any other technology or technical field, changing the functions of the computer itself or other meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  Therefore, when viewed either individually, or view the claims as a whole, the additional limitations of the claims do not amount to a claim as a whole that is significantly more than the abstract idea.  The claims are not eligible.
For more information, please see The Patent Subject Matter Eligibility Guidance (https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIEN C. NGUYEN whose telephone number is 571-270-5108.  The examiner can normally be reached on Monday-Thursday (6am-2pm EST). 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, 
Bennett Sigmond can be reached on 303-297-4411.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-6108.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may 




/TIEN C NGUYEN/            Primary Examiner, Art Unit 3694